Citation Nr: 1821808	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-42 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hand/wrist disability.

2.  Entitlement to service connection for a left hand/wrist disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for bilateral arthritis of the hands and wrists and recurrent neck pain. 

The Veteran requested a Board videoconference hearing before a Veterans Law Judge (VLJ) at the RO on her December 2014 substantive appeal (VA Form 9).  She withdrew her hearing request in February and July 2016 (see a February 2016 statement submitted by her representative and a July 2016 "Statement in Support of Claim" form (VA Form 21-4138)).

In February 2016, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

In October 2016, August 2017, and December 2017, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  The Veteran's right hand/wrist disability did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

2.  The Veteran's left hand/wrist disability did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

3.  The Veteran's cervical spine disability did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand and/or wrist disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2017).

2.  The criteria for service connection for a left hand and/or wrist disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a).

3.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in October 2013, the RO notified the Veteran of the evidence needed to substantiate her claims of service connection for a bilateral hand and/or wrist disability and a cervical spine disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claims, in the October 2013 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  Also, VA hand, wrist, and cervical spine examinations were conducted to assess the nature and etiology of the Veteran's claimed disabilities and opinions were obtained as to the etiology of the disabilities.

In its October 2016 and August and December 2017 remands, the Board instructed the agency of original jurisdiction (AOJ) to, in pertinent part, obtain all outstanding VA treatment records, ask the Veteran to identify any outstanding VA or private treatment records and to complete the appropriate authorization form so as to allow the VA to obtain any outstanding private treatment records, afford the Veteran VA examinations to assess the nature and etiology of her claimed bilateral hand/wrist and cervical spine disabilities, and obtain medical opinions as to the etiology of the claimed disabilities.  

As noted above, all pertinent VA treatment records have been obtained and associated with the file.  VA examinations were conducted in February 2017 to assess the nature and etiology of the Veteran's claimed bilateral hand/wrist and cervical spine disabilities and opinions were obtained pertaining to the etiology of the claimed disabilities (most recently in January 2018).  Also, in a September 2017 letter, the Veteran was asked to identify any outstanding VA and private treatment records and to complete the appropriate authorization form so as to allow VA to obtain any private treatment records.  Copies of the authorization forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The Veteran has not identified any outstanding treatment records and has not otherwise completed an authorization form so as to allow VA to obtain any private treatment records.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

Thus, as pertinent to the claims of service connection for a bilateral hand/wrist disability and a cervical spine disability, the AOJ substantially complied with the Board's remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



II. Analysis

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. §§ 1110, 1131; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C. § 1113  (b) (2012); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the reports of VA hand, wrist, and cervical spine examinations and VA hand and wrist x-rays, all dated in February 2017, reveal that the Veteran has been diagnosed as having bilateral synovitis of the hands and wrists, mild osteoarthrosis of the left third proximal interphalangeal joint and the right second and third metacarpophalangeal joints, and degenerative arthritis of the cervical spine.  Thus, current, bilateral hand/wrist and cervical spine disabilities have been demonstrated.

The Veteran contends that she began to experience hand, wrist, and neck pain in service associated with her training and work activities and that such symptomatology has continued in the years since service.  She is competent to report her training and work duties in service, as well as the history of her claimed disabilities (including a continuity of hand/wrist and cervical spine symptomatology in the years since service).  However, her reports must be weighed against the other evidence of record and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

Service treatment records reflect that in December 1990 the Veteran was treated for a tender area at the base of the 5th metacarpal of the right hand which was painful when the Veteran grasped objects or shook hands.  There was no apparent trauma to the area.  Examination revealed a tender area with possible mild exostosis around the base of the metacarpal, but the rest of the examination was normal and right hand x-rays were normal.  The Veteran was diagnosed as having an exostosis at the base of the 5th metacarpal of the right hand, rule out neuroma.  In July 1992, she was treated for pain in the 3rd and 4th digits of the left hand after her rack slammed down on her hand.  Examination of the hand revealed slight (minimal) edema of the proximal interphalangeal joint of the 3rd digit, but there were no deformities or abnormalities, there was no ecchymosis, motor strength was normal (5/5) in the upper extremities (including both hands), there was full range of motion of both hands, and sensation and neurological functioning was intact.  There were no fractures noted on x-ray.  The Veteran was diagnosed as having bruised 3rd and 4th digits of the left hand.

There is otherwise no evidence of any further complaints of or treatment for hand, wrist, or cervical spine problems in the Veteran's service treatment records.  Also, her September 1992 separation examination was normal other than for slight anemia.  The report of the separation examination specifically indicates that the Veteran had a normal physical examination and that there were no defects or significant findings.

If a chronic disability, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303 (b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing that any hand, wrist, or cervical spine arthritis manifested in service and it has not otherwise been claimed that arthritis manifested in service.  Thus, service connection cannot be granted on this basis here.

The first clinical evidence of left hand/wrist problems is an April 1995 x-ray report from Sharp Rees-Stealy Medical Group (Sharp) which reveals that the Veteran sustained a nondisplaced terminal tuft fracture of the left thumb.  A March 2000 examination report from Sharp reflects that she sustained an avulsion to the left hand in November 1994, but that there was no permanent impairment from this injury.  The first clinical evidence of right hand/wrist problems is a July 2005 examination report from Sharp which indicates that the Veteran experienced swollen hands bilaterally.  Lastly, the first clinical evidence of cervical spine problems is a May 2004 examination report from Sharp which documents the Veteran's report of headaches that radiated from the base of her neck.  Examination revealed tenderness to palpation at the base of the neck and a diagnosis of "tension headaches secondary neck spasm" was provided.  There is no evidence of any earlier treatment associated with the Veteran's hands, wrists, or cervical spine following service. 

The Board acknowledges that there is lay evidence of earlier hand, wrist, and cervical spine symptoms in that the Veteran has reported a continuity of hand, wrist, and cervical spine symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports as to the history of her claimed hand, wrist, and cervical spine disabilities (to include her reports of a continuity of symptomatology since service) are not credible.

The Veteran has provided information and statements which are inconsistent with her reports of a continuity of hand, wrist, and cervical spine symptomatology.  As noted above, she has reported that hand, wrist, and cervical spine symptoms have continued in the years since service.  However, she reported on a September 1992 report of medical history form completed for purposes of separation from active service and a March 1993 report of medical history form that although she had a history of mechanical lower back pain and occasional leg cramps, she was neither experiencing, nor had she ever experienced, any "swollen or painful joints," "arthritis, rheumatism, or bursitis," or "bone, joint, or other deformity."  She reported during a July 2013 VA nurse practitioner evaluation that she had experienced wrist pain since she fell 3 weeks prior, and there is a notation that bilateral hand and neck pain had existed since 2012.  A September 2013 VA occupational therapy consultation note indicates that she reported that she had experienced right wrist pain for approximately 2 to 4 months.  She reported during a December 2013 VA physical therapy evaluation that she experienced an "insidious onset [of] cervical pain for at leas[t] a few years."  Also, a February 2014 VA nurse practitioner note documents a report of bilateral hand and neck pain since 2012, right wrist pain since a slip and fall in June 2013, and multisite joint pain (including neck and wrist pain), "mostly since 2012."  Such evidence is inconsistent with any reports of a continuity of hand, wrist, and cervical spine symptomatology in the years since service.

In light of the absence of any evidence of complaints of treatment for cervical spine problems in the Veteran's service treatment records, the fact that her September 1992 separation examination was normal other than for anemia, the absence of any clinical evidence of hand, wrist, or cervical spine problems for years following service, and the information and statements provided by the Veteran that are inconsistent with her reports of a continuity of hand, wrist, and cervical spine symptomatology in the years since service, the Board concludes that her reports concerning the history of her claimed bilateral hand, wrist, and cervical spine disabilities (including any reports of a continuity of symptomatology in the years since service) are not credible.

Furthermore, the Board notes that, with respect to the medical etiology opinions of record, the preponderance of the competent, probative opinions weigh against the claims.

The physician who conducted March 2014 VA hand and wrist examinations opined that the Veteran's bilateral hand/wrist disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that the Veteran did not have a diagnosis of arthritis and that, therefore, it could not be said that arthritis in both hands/wrists/fingers began in service.  The Veteran's left hand injury in July 1992 was a self-limiting bruising, and the other pain in the right hand was never diagnosed in her service treatment records or currently.  Overall, the examiner concluded that the Veteran had never been diagnosed as having arthritis.

The physician who conducted February 2017 VA hand and wrist examinations opined that the Veteran's synovitis of the hands and wrists was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service. The examiner reasoned that the Veteran's service treatment records did not document any objective findings consistent with a high energy injury to the soft tissues or osseous structures of her hands or wrists, such as fracture, tendon/ligament tear, or dislocation.  In the absence of such findings, a posttraumatic or chronic inflammatory process was not likely ("less likely than not").  Moreover, her service treatment records did not document any repetitive microtrauma which would be required to initiate and sustain a posttraumatic or chronic inflammatory process, radiographs did not reveal any posttraumatic changes and were inconsistent with a posttraumatic process, and the Veteran did not complain of hand or wrist symptoms during her separation examination.

In April 2017, the Veteran submitted an April 2017 letter from acupuncturist C. Miller, L. Ac., Dipl. Ac. which suggests that headaches experienced in service by the Veteran may have been a manifestation of an in-service cervical spine disability.  Parenthetically, the Board notes that there is evidence of headaches in the Veteran's service treatment records and that she has been separately awarded service connection for mixed tension/migraine headaches.  In the April 2017 letter, the acupuncturist reported that she had treated many cervical issues in her 13 years of practice and that very often cervical pain issues are accompanied by migraines.  This may occur because the upper trapezius affects the cervical region and it attaches to the base of the skull, which when aggravated or inflamed, can potentially cause an individual to experience migraines.  These migraines are often reduced or eliminated when the root condition of cervical pain is addressed.

In September 2017, the physician who conducted February 2017 VA hand, wrist, and cervical spine examinations re-reviewed the Veteran's claims file and explained that headaches are an ancillary symptom of cervical disc disease and not the primary cause of headaches.  It would be incredibly rare that an individual would have cervical pathology and that their only complaint would be headaches.  Thus, it was not likely ("less likely than not") that the Veteran's active duty headaches were due to cervical disc disease.  

As for the claimed bilateral hand and wrist disability, the physician opined that the disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician reasoned that the Veteran complained of diffuse bilateral hand/wrist pain and that subjective complaints were the only positive finding.  She did not experience any significant weakness, there was no decreased range of motion, and there were no radiographic findings.  Based on a review of the Veteran's medical records, her symptoms were first commented on in 2012.  Her active duty complaints of hand pain were well localized complaints which pertained to specific anatomic regions.  If the Veteran's current diffuse non-specific complaints were related to her specific, anatomically localized complaints during service, objective findings would be expected (especially on x-ray), but there were no such objective findings.  Thus, her in-service episodes were acute and transitory and resolved without evidence of residual disability.  This was consistent with the examination conducted at the time of the Veteran's separation from service, which did not document bilateral hand complaints.

In January 2018, a VA orthopaedic physician reviewed the Veteran's claims file and explained that a cervical spine x-ray conducted in 2013, which was over 20 years after the Veteran's service, revealed that she had some early degenerative C5-6 spondylosis findings.  In addition, hand x-rays were normal in 2013, but early degenerative arthritis of the hands was noted in 2017.  These degenerative findings associated with the cervical spine and hands are entirely consistent with the Veteran's age and are more than likely due to normal wear and tear throughout her life.  The Veteran's September 1992 separation examination clearly indicates a negative history of pain or swelling of the joints.  Also, there was no history of neck or cervical pain.  While it was noted that there was a history of some mechanical lower back pain, there was no neck pain noted at the time of separation from service.  The neck and lower back are anatomically separate regions and the lower back/lumbar back would not likely lead to or cause any issues with the cervical neck.  The Veteran clearly had no problems recalling other medical problems at the time of her separation from service, such as occasional chest pains, cramps, STD, and lower back pain.  Thus, it was unlikely that recall was an issue and it was a medically reasonable assumption that if she were to have had any significant pain in service in the wrists/hands or neck region, that she would have recalled such pain at the time of her separation examination.

Moreover, the VA physician acknowledged the April 2017 letter from acupuncturist C. Miller and her opinion that cervical pain is very often accompanied by migraines and that this may occur because of the trapezius muscle.  The physician explained that the acupuncturist's opinion was an incorrect and non-medically supported presumption.  Tension headaches certainly can be associated with occipital and upper neck related muscle tension.  However, migraines are well studied and are felt to be a neurovascular headache which has certain well associated triggers.  Upper trapezius tightness or cervical spine problems are not common triggers for migraine headaches.  Often migraines are familial and genetic, and they are much more common in females.  The VA examiner who provided the September 2017 opinion was correct in his opinion that the cervical spine would be a rare cause of migraines (especially in cases where there is no well established radiculopathy in the C2 region).

The VA physician also acknowledged the reports of the 2017 VA examinations, during which the Veteran reported that she had experienced a gradual onset of neck, wrist, and hand pain throughout her 3 years of active service.  The physician explained, however, that the Veteran's claim was unsupported by both her service treatment records and her separation examination.  Also, it was noted that after service she worked as a UPS driver from 1993 to 2002.  This work history was more significant and would be one likely plausible explanation for the Veteran's neck and wrist/hand pain because her years of work were significantly longer after service and her repetitive activities would have likely been greater after service in her career as a UPS driver.  Nevertheless, even though her work history is likely a more significant source of repetitive work activity stressors on her upper extremities and cervical spine, it was still most likely that her hand/wrist and cervical spine disabilities were secondary to genetic/familial factors, as well as routine wear and tear with age.  

The VA physician also opined that it was unlikely (less than 50 percent) that the Veteran's current cervical spine disability had its onset in service or within a year of service.  Also, it was less than 50 percent likely that her headaches were related to her cervical spine disability because her headaches were noted to have existed well before the onset of her recent cervical spine disease, and her documented cervical spine disease would be an unlikely anatomical source for her migraine headaches.  The physician again explained that the April 2017 opinion from acupuncturist C. Miller that migraines are often caused by cervical spine disabilities is incorrect.  On rare occasions, a cervical radiculopathy (such as C2 radiculopathy) or very severe neck pain can present as a migraine headache.  However, this is rare and is not a common phenomenon.  Also, the onset of the Veteran's headaches well preceded the onset of her cervical spine disease, and this was further evidence against an association between her migraines and her cervical spine degeneration. 

Finally, the physician explained that the Veteran had evidence of early degenerative joint disease/synovitis since 2013 in her hands/wrists and it was not likely ("less than 50 percent likely") that this would be caused by or incurred in service or within a year of service.  The x-ray evidence demonstrated that this likely occurred within the previous 5 years, and the non-specific arthralgia in December 1990 and July 1992 was not likely related to the current mild osteoarthritis.  X-rays of the hands were negative in 2013 (20 years after the Veteran's separation from service) and there undoubtedly should have been, and would have been, some expected x-ray changes notable since her separation from service if her degenerative process had truly occurred in service or within a year of separation from service.  Rather, the x-ray findings did not become noticed until 2017, which was inconsistent with a service-related degenerative hand/wrist condition.  In addition, the Veteran's current complaints are much more widespread (including multiple joints of the hands, to include the wrists) and this is not a presentation that she had experienced in service.  Thus, it was not likely ("less than 50 percent likely") that the Veteran's current cervical spine and hand/wrist degenerative disease was incurred in service or occurred within a year of service.
The March 2014 opinion is of little, if any, probative value because it is entirely based on the fact that the Veteran did not have any hand/wrist arthritis diagnosed in service or at the time of the March 2014 VA examination.  The examiner did not acknowledge or discuss the Veteran's reported physical duties in service that she contends are related to her current hand/wrist disability.  Also, as noted above, the Veteran's medical records reflect that there are now x-ray findings of arthritis in both hands.

The February 2017 opinions are also of limited probative value because they are entirely based on the absence of evidence of treatment for specific injuries in the Veteran's service treatment records.  The examiner did not acknowledge or discuss the significance, if any, of the Veteran's treatment for bilateral hand problems in service in December 1990, January 1991, and July 1992 (including a left hand injury when a rack fell on the Veteran's hand). 

Moreover, the September 2017 hand/wrist opinion is also of little probative value because it is, at least in part, based upon an inaccurate history.  In particular, the opinion is largely based on a finding that the Veteran's hand and wrist complaints were only subjective and that there were no objective abnormalities of the hands or wrists (to include on x-ray).  To the contrary, the reports of VA hand and wrist x-rays dated in February 2017 reveal that there was mild osteoarthrosis of the left third proximal interphalangeal joint and the right second and third metacarpophalangeal joints.  Thus, the September 2017 hand/wrist opinion is partly based upon an inaccurate history and is therefore of little probative value. Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993)).

The September 2017 opinion that the Veteran's active duty headaches were not due to cervical disc disease and the January 2018 opinion do not explicitly acknowledge or discuss the Veteran's reports of a continuity of hand, wrist, and cervical spine symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06   (1994); Reonal, 5 Vet. App. at 460-61.  These opinions are based upon a review of the Veteran's treatment records and reported history and are accompanied by specific rationales that are consistent with the evidence of record and which fully explain why the Veteran's in-service headaches were not a manifestation of her current cervical spine disability and why her claimed bilateral hand/wrist and cervical spine disabilities are not otherwise related to service.  Therefore, the September 2017 headache opinion and the January 2018 opinion are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed her belief that her claimed disabilities are related to her training and work activities in service and her documented hand problems in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  However, the questions presented in this case (i.e., whether any relationship exists between the Veteran's claimed hand/wrist and cervical spine disabilities and her military service) are questions as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is attempting to establish nexus through her own opinion, as a lay person she is not shown to be capable of making such conclusions on such complex medical matters.  An opinion as to the link between her claimed disabilities and in-service physical activities and hand problems, where there is no credible evidence of her disabilities for years after service, is one requiring specialized knowledge and testing to understand the complex nature of the body systems.  The Veteran has not indicated that she has such experience.  Her opinions on the question of nexus are therefore not competent evidence. 

There is no other evidence of a relationship between the Veteran's current bilateral hand/wrist and cervical spine disabilities and service, and neither the Veteran nor her representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's claimed bilateral hand/wrist and cervical spine disabilities manifested in service, manifested within a year after her September 1992 separation from service, are the result of her physical activities or hand problems in service, or are otherwise related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application, and the claims of service connection for a bilateral hand/wrist disability and a cervical spine disability must be denied.  See 38 U.S.C. §§ 1110, 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a right hand/wrist disability is denied.

Entitlement to service connection for a left hand/wrist disability is denied

Entitlement to service connection for a cervical spine disability is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


